DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the buffer regions surrounds the integrated region with the first recess region interposed therebetween (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4 thru 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the applicant states the limitation “wherein the buffer regions surrounds the integrated region with the first recess region interposed therebetween”; however, it appears (see, for example, FIG. 15) the buffer region 150 is directly adjacent the integrated region 140, and no other region can be “therebetween” the buffer region and the integrated circuit region.  Appropriate clarification and/or correction are required.
In claims 5, and 7, the applicant states the limitation “the first conductive structure comprises a plurality of insulating layers”; however, this limitation appears contradictory as insulating layers are not conductive.  Appropriate clarification and/or correction are required.
In claims 6, and 8, the applicant states the limitation “the first second conductive structure comprises a plurality of insulating layers”; however, this limitation appears contradictory as insulating layers are not conductive.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	In view of the 112 rejection above, claim(s) 1 thru 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. US 2004/0150070 A1.  Okada discloses (see, for example, FIG. 2) a semiconductor device comprising a semiconductor chip 10 comprising an integrated circuit region 18, first recess region 23, second recess region 21, first columnar blocking region (i.e. in the first recess region 23) 52, and second columnar blocking region (i.e. in the second recess region 21) 52.   
Regarding claim 2, see, for example, FIG. 2 wherein Okada discloses a first conductive structure 22, wherein the first conductive structure is disposed between the first columnar blocking structure 52, and the second columnar blocking structure.
Regarding claim 3, see, for example, paragraph [0213] wherein Okada discloses the number of seal rings are not limited (i.e. second conductive structure).
	Regarding claim 4, see, for example, FIG. 2 wherein Okada discloses a buffer region surrounds the integrated circuit region 18.
	Regarding claim 5, see, for example, FIG. 2 wherein Okada discloses the first conductive structure 22 comprises a plurality of insulating layers 8, 11, 13, 15, 16 and a plurality of conductive layers 59, 45, 31 wherein the plurality of insulating layers are stacked on a substrate 1 of the die and the plurality of conductive layers are disposed among some of the plurality of insulating layers.
	Regarding claim 6, see, for example, the rejection for claim 3, and 5 above.
	Regarding claim 7, see, for example, FIG. 2 wherein Okada discloses the first conductive structure 22 comprises a plurality of insulating layers 8, 11, 13, 15, 16, a plurality of conductive layers 59, 45, 31, and a plurality of vias 52, 38, 25, wherein the plurality of insulating layers are stacked on a substrate 1 of the die, the plurality of conductive layers are disposed among some of the plurality 10of insulating layers, and the plurality of vias pass through the other of the plurality of insulating layers to electrically connect to the plurality of conductive layers.
Regarding claim 8, see, for example, the rejection for claim 3, and 7 above.
Regarding claim 9, see, for example, FIG. 2 wherein Okada discloses the first conductive structure being connected to the substrate, which may be electrically grounded, and external to the applicant’s claimed structure.
Regarding claim 10, see, for example, the rejection for claim 7 above.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
September 7, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815